The defendant’s petition for certification for appeal from the Appellate Court, 75 Conn. App. 615 (AC 22164), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the defendant’s guilty plea was invalid because the trial court did not inform him, at the time of the plea, that his contemplated period of probation would require compliance with special conditions?
“2. If the answer to the first question is ‘yes,’ did the Appellate Court properly conclude that the trial court should have advised the defendant, at the sentencing, that he should consider withdrawing his plea?”
NORCOTT and KATZ, Js., did not participate in the consideration or decision of this petition.